DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 3 and 20 are cancelled.
Claims 1-2 and 4-19 are allowed.

Response to Arguments
Applicant’s arguments, see pages 7-15, filed 01/04/2022, with respect to claims 1, 11 and 15 have been fully considered and are persuasive in view of the new amendments to the claims. The rejections of claims 1, 11 and 15 have been withdrawn.

Allowable Subject Matter
Claims 1-2 and 4-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 as amended is allowed over the prior arts of record because the prior arts of record, including Mikami (JP 11117241) as the closest prior art directed to similar subject matter of the claimed invention, mainly discloses a loudspeaker, comprising: a housing structure having a multi-sided cross-sectional profile; a first speaker configuration coupled to a first face of the housing structure; wherein the first face of the housing structure and the second face of the housing structure are adjacent to each other, and wherein the first face of the housing structure and the second face of the housing structure are substantially planar. However, the examiner found neither of the prior art cited in its entirety, nor based on the prior art, found any motivation to combine with other said prior arts which teaches the following limitations in combination with claim 1: a second speaker configuration coupled to a second face of the housing structure that has a different speaker topology than the first speaker configuration, a third face of the housing structure that is substantially planar, wherein the third face of the housing structure is positioned between the first face of the housing structure and the second face of the housing structure, the housing structure having an elongated triangular structure; and a controller configured to rotate the housing structure.

Claims 11 and 15 are allowed for the same reason as claim 1 for reciting similarly allowable limitations as indicated above for claim 1.

Claims 2, 4-10, 12-13 and 16-19 are allowed based on their respective dependency from one of Claims 1, 11 or 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYESOLA C OJO whose telephone number is (571)272-0848. The examiner can normally be reached Monday through Friday 8:00am to 4:00pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OYESOLA C OJO/Primary Examiner, Art Unit 2654.